        Case 4:21-cv-01418-KAW Document 4 Filed 02/26/21 Page 1 of 2



 1   Susan D. Fahringer, Bar No. 21567
     SFahringer@perkinscoie.com
 2   Nicola C. Menaldo, WA Bar No. 44459
     (pro hac vice application forthcoming)
 3   NMenaldo@perkinscoie.com
     PERKINS COIE LLP
 4   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
 5   Telephone: 206.359.8000
     Facsimile: 206.359.9000
 6
     Gabriella Gallego, Bar No. 324226
 7   GGallego@perkinscoie.com
     PERKINS COIE LLP
 8   3150 Porter Drive
     Palo Alto, CA 94304-1212
 9   Telephone: 650.838.4300
     Facsimile: 650.838.4350
10

11   Attorneys for Defendant
     Thomson Reuters Corporation
12

13                                 UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA
15                                         OAKLAND DIVISION
16

17   CAT BROOKS and RASHEED                       Case No. 4:21-cv-1418
     SHABAZZ, individually and on behalf of
18   all others similarly situated,               DEFENDANT THOMSON REUTERS
                                                  CORPORATION’S CORPORATE
19                           Plaintiffs,          DISCLOSURE STATEMENT AND
                                                  CERTIFICATION OF INTERESTED
20           v.                                   ENTITIES OR PERSONS UNDER FED. R.
                                                  CIV. P. 7.1 AND CIV. L.R. 3-15
21   THOMSON REUTERS CORPORATION,
22                           Defendant.
23

24

25

26

27

28
     Case No. 4:21-cv-1418                                            Corporate Disclosure Statement
        Case 4:21-cv-01418-KAW Document 4 Filed 02/26/21 Page 2 of 2



 1           Pursuant to Fed. R. Civ. P. 7.1(a), the undersigned counsel for Defendant Thomson

 2   Reuters Corporation certifies that no publicly held corporation owns 10% or more of Thomson

 3   Reuters Corporation’s outstanding stock and that no parent corporation exists.

 4           Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

 5   associations of persons, firms, partnerships, corporations (including parent corporations) or other

 6   entities (i) have a financial interest in the subject matter in controversy or in a party to the

 7   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

 8   substantially affected by the outcome of this proceeding: West Publishing Corporation, which is

 9   the entity that sells the CLEAR service at issue in the complaint.

10
     DATED: February 26, 2021                             PERKINS COIE LLP
11

12                                                        By:/s/ Susan Fahringer
                                                              Susan Fahringer, Bar No. 21567
13                                                            SFahringer@perkinscoie.com
14
                                                          Attorneys for Defendant
15                                                        Thomson Reuters Corporation
16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:21-cv-1418                              -2-                      Corporate Disclosure Statement
